DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pg. 9 and 14, filed 4/29/2021 with respect to the status of the claims and the interview summary is hereby acknowledged.
Applicant’s arguments, see pg. 9-10, filed 4/29/2021 with respect to the rejection of the claims 1-13 under 35 U.S.C. 103 have been fully considered. In response to the applicant’s arguments regarding the legal standard of review, the examiner further adds a legal standard also states that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007).   The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation. Id. at 419 Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. See id. at 420. 

	With respect to the teachings of Sinha, the applicant argues (Remarks pg. 12):
“The Examiner first summarily expressed reliance on Sinha's disclosure at paragraph 0062 that "[t]he indication that a fingerprint profile update may be needed may be the result of network operations that recognize that certain content is being broadcast by several network television stations concurrently (e.g., State of the Union address)" and on the Examiner's thought that paragraph 0055 of Sinha teaches "RTEM    utilizes a network schedule to identify programming" and that paragraphs 0073 and 0097 of Sinha teach "network schedule and timing in the program utilized to establish the identified program to the scheduled time". (Office 

The examiner respectfully disagrees. For example, Sinha teaches: 

[0062] The indication that a fingerprint profile update may be needed may be the result of network operations that recognize that certain content is being broadcast by several network television stations concurrently (e.g., State of the Union address). In such instances, the fingerprinting locations being utilized may not analyze the region in a video frame where the logo of the network television station is displayed. Thus, providing additional fingerprinting locations in this region may enable detection and identification of the logo and, consequently, of the network television station.  

	When the teachings of Sinha are viewed in context with respect to obtaining fingerprint profiles, a person of ordinary skill in the art would have understood that when several television channels are providing the same program (e.g., State of the Union address), the fingerprint profile update does not have to be provided to the channels providing different content. Stated differently, Sinha teaches that the fingerprint profile update is provided to channels matching programs but the channels with non-matching programs would still continue to obtain/take the fingerprints from different portions of the video content being displayed on a viewing screen in order to enable the identification of a network television station based on the logo, symbol, sign, watermark, and/or text that are typically utilized to represent the network television station. Equally important, is the prior art to Heffernan para 17 recognizes that “because signatures are unique to the media signal they represent, in the case of the same media being broadcast on different stations at the same time (e.g., a simulcast of a political debate, a news program, a press conference, etc.), signatures will not distinguish the source of tuned media from among the simulcasting sources.” In other words, identifying whether the programs being broadcast at the 
The examiner submits that the rejections of independent claims 14 and 20 are supported for reasons similar to those noted above. For at least those reasons, examiner submit that the § 103 rejections of claim 14 and 20 should not be withdrawn and that claims 14 and 20 should be rejected. Further, examiner submits that claims 15-19 are not allowed as well for at least the reason that they each depend from rejected claim 14. 
All things considered, with respect to the Finality of the Office Action, based on MPEP 706.07, (i.e., “Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b).), In the current response, the Examiner is using the information submitted by the applicant in IDS dated 3/17/2021, during the period set forth in 37 CFR 1.97(c) with a fee, to make the this Office Action Final whether or not the claims were amended, and no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. Therefore, in an effort to advance prosecution, the examiner will reply on prior art cited in applicant’s IDS.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over MITRA; Debasish et al. US 20170264930 A1  (hereafter Mitra) and in further view of Sinha; Nishith Kumar et al. US 20130205330 A1 (hereafter Sinha) and in further view of Heffernan; Ronan et al. US 20160094877 A1 (hereafter Heffernan) in further view of Seo; Chung Won et al. US 20170251249 A1 (hereafter Seo).
Regarding claim 1, “a method comprising: detecting by a computing system a channel multi-match with non-matching programs, wherein detecting the channel multi-match with non-matching programs includes (i) detecting, based on digital-fingerprint comparison, a channel multi-match in which query fingerprint data representing a channel rendered by a content presentation device matches multiple instances of reference fingerprint data corresponding respectively with multiple known channels” reads on Mitra (para 52-58 - processing unit 106 is programmed to perform extraction of a first set of audio fingerprints and a first set of video fingerprints corresponding to the media content broadcasted on the channel. The extraction of 
Regarding “and (ii) detecting that, at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other; responsive to at least detecting the channel multi-match with non-matching programs; performing by the computing system disambiguation based at least in part on detecting at least one of an earlier or later single-channel match in which the query fingerprint data matches reference fingerprint data corresponding with just a single known channel, wherein the disambiguation establishes that the channel rendered by the content presentation device is the single known channel; and based on the disambiguation, using by the computing system the single known channel as a basis for carrying out of at least one channel-specific operation” Mitra teaches para 68 - the first processing unit 108 performs a range based matching of the digital signature values across the channels of the plurality of channels 108. In an example, a first channel S displays an ad in one or more slots. A second channel T displays the same ad in one or at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other). Mitra further teaches para 0068-0069 - The first processing unit 108 trims the pre-defined percentage of area in each frame corresponding to the one or more ads broadcasted on the first channel S and the second channel T. In addition, the first processing unit 108 probabilistically matches each prominent frame having the specific cropped area for the ad broadcasted on the first channel S with the each prominent frame having the specific cropped area for ad broadcasted in the second channel T. Moreover, the first processing unit 108 treats the one or more ad broadcasted across the channel of the one or more channels 104 as a single ad based on positive matching results… the first processing unit 108 generates one or more prominent frequencies and one or more prominent amplitudes from extracted first set of audio fingerprints. The first processing unit 108 fetches a sample rate of first set of audio fingerprints. The sample rate is divided by a pre-defined bin size set for the audio. The division of the sample rate by the pre-defined bin size provides the data point. Further, the first processing unit 108 performs fast fourier transform (hereinafter "FFT") on each bin size of the audio to obtain the one or more prominent frequencies and the one or more prominent amplitudes. The first processing unit 108 compares the one or more prominent frequencies and the one or more prominent amplitudes with a stored one or more prominent frequencies and a stored one or more prominent amplitudes.
at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other, the examiner relies on Sinha (para 62 - The indication that a fingerprint profile update may be needed may be the result of network operations that recognize that certain content is being broadcast by several network television stations concurrently (e.g., State of the Union address); para 0055 – RTEM utilizes a network schedule to identify programming; para 73, 97 network schedule and timing in the program utilized to establish the identified program to the scheduled time).
With respect to using the teachings of Mitra and Sinha is further evidenced by Heffernan which discloses a known problem in the art of accurately identifying a program based on digital fingerprint data (para 0017) and further suggests using schedule data and program time information to correctly identify the channel that the viewer is tuned to (para 0016-0020). The motivation to modify Mitra and Sinha with the teachings of Sinha is further evidenced by Seo (para 30, 35, 85 teaching: the server could receive advance copies of the media content programs and could itself generate such reference fingerprints. Further, the server could receive or determine from program guide information the channel on which the media content program is available or scheduled to be provided, and perhaps a day and time at which the media content is scheduled to be provided. The server could then record each media content program's reference fingerprints in the reference data in association with the channel on which the media content program is available or scheduled to be carried, likewise with associated channel attributes, and perhaps in association with a day and time at which the media content program is scheduled to be provided.). As such, Seo teaches that a server utilizes program guide information to determine 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s invention for utilizing digital fingerprint data to detect program content on different channels in real-time comprising whether the multiple channels are transmitting the same content or different content by further incorporating known elements of Sinha’s invention for utilizing digital fingerprint data to detect program content on different channels in real-time wherein the invention utilizes a network schedule to more accurately identify broadcast content in real-time in order to determine when the detection process identifies similar content on different channels or whether different program is being transmitted on different channels to facilitate and more accurately identify fingerprint data as suggested by Heffernan. The combination of Mitra, Sinha, and Heffernan would combine known elements for identifying programs and advertisements using detected fingerprints and further implement a solution to disambiguate channel identification when multiple known channels were scheduled to be presenting different programs than each other in order to assist in disambiguation of channel identification and/or determining when different 

Regarding claim 2, “wherein performing the disambiguation based at least in part on the detecting at least one of the earlier or later single-channel match comprises performing the disambiguation based at least in part on detecting both the earlier single-channel match and the later single-channel match and determining that both the earlier single-channel match and the later single-channel match identify as the single known channel the same channel as each other” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Seo para 39, 52-65, 67, 72, 74 disclose elements related to disambiguation and wherein para 54 teaches a comparison of matches; see also Sinha (para 62 - The indication that a fingerprint profile update may be needed may be the result of network operations that recognize that certain content is being broadcast by several network television stations concurrently (e.g., State of the Union address); para 0055 – RTEM utilizes a network schedule to identify programming; para 73, 97 network schedule and timing in the program utilized to establish the identified program to the scheduled time such that an earlier schedule program or a later scheduled program would not match the channel currently tuned by the viewer); see also Heffernan which discloses a known problem in the art of accurately identifying a program based on digital fingerprint data (para 0017) and further suggests using schedule data and program time information to correctly identify the channel that the viewer is tuned to (para 0016-0020) such that an earlier or later broadcast program would not match or correspond to the currently tuned channel by the viewer. 
Regarding claim 3, “wherein performing the disambiguation based at least in part on the detecting at least one of the earlier or later single-channel match comprises performing the disambiguation based at least in part on detecting the earlier single-channel match” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Seo para 39, 52-65, 67, 72, 74 disclose elements related to disambiguation and wherein para 54 teaches a comparison of matches; see also Sinha teaches that each broadcast program is monitored and the associated data (i.e., fingerprint data) is recorded (para 0055-0056; see also 0092 - These fingerprints may be compared by the monitor application module 115 against fingerprints stored in the fingerprint database 220. When the comparison results in a fingerprint match, the fingerprint database 220 may return to the monitor application module 115 the CID and the media time of that match. The CID and the media time may then be provided to the timeline/event creation module 226. An API may be utilized to handle the communication between the monitor application module 115 and the timeline/event creation module 226.); see also Heffernan which discloses a known problem in the art of accurately identifying a program based on digital fingerprint data (para 0017) and further suggests using schedule data and program time information to correctly identify the channel that the viewer is tuned to (para 0016-0020) and further teaches that each broadcast channel is analyzed in order to create a database of content in order to utilize the stored data to identify later broadcast programs of each channel such that an earlier or later broadcast program would not match or correspond to the currently tuned channel by the viewer.
Regarding claim 4, “wherein performing the disambiguation based at least in part on detecting the earlier single-channel match comprises: identifying as the earlier single-channel 
Regarding claim 11, “wherein the at least one channel-specific operation comprises providing a record of the content presentation device rendering the single known channel, for use in channel ratings” is further rejected on obvious grounds as discussed in the rejection of claims 1-4 wherein Seo para 41, 45 teaches the media presentation device could generate a message carrying the latest generated video fingerprint, along with one or more timestamps and/or other such data as well as an identifier of the media presentation device, and could transmit the message to the server's IP address. And the server may thereby receive the video fingerprint for analysis; see also Heffernan further discloses the elements of claim 11 (para 0013, 0019, 0027, 0034 – channel ratings/audience ratings/media ratings).
Regarding claims 12-13, “wherein the at least one channel-specific operation comprises using an identity of the single known channel as a basis to invoke dynamic content modification” and “wherein the dynamic content modification comprises dynamic advertisement insertion” are further rejected on obvious grounds as discussed in the rejection of claims 1-4, 11 wherein Seo teaches para 6, 46 teaches advertisement replacement; see also wherein Sinha teaches dynamic content modification (para 0090-0091, 0114, 0131 – dynamic content modification comprises advertisement insertion).
Regarding the system claims 14-19 the claims are grouped and rejected with the method claims 1-4 and 11-13 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-4 and 11-13 
  Regarding the non-transitory computer readable media claim 20 the claim is grouped and rejected with the method claims 1-4 and 11-13 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-4 and 11-13 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over MITRA; Debasish et al. US 20170264930 A1  (hereafter Mitra) and in further view of Sinha; Nishith Kumar et al. US 20130205330 A1 (hereafter Sinha) and in further view of Heffernan; Ronan et al. US 20160094877 A1 (hereafter Heffernan) in further view of Seo; Chung Won et al. US 20170251249 A1 (hereafter Seo) and in further view of McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan).
 Regarding claim 5, “wherein identifying the single-channel match that most recently precedes the time of the detected channel multi-match comprises identifying the single-channel match only if the single-channel match is threshold near in time to the time of the detected channel multi-match” Mitra and Sinha are silent with respect to threshold and Heffernan teaches a threshold with respect to a matching time but does not use the same terms (identifying the single-channel match only if the single-channel match is threshold near in time to the time of the detected channel multi-match) as claimed by applicant (see Heffernan [0064] With the media series identified and the start time determined, the example lineup comparator 312 compares 
	In an analogous art, McMillan teaches the deficiency of Mitra, Sinha, and Heffernan (and enables inferences made from Seo’s teachings) (McMillan para 0072-0074, 0098, 0122; see also para 0130 - The example log comparator 206 selects one of the identified linear media sources (block 1306) and determines whether the selected media presentation log entry matches the selected linear media source (block 1108). For example, the log comparator 206 may determine whether the selected media presentation log entry and a reference log entry generated from the selected media source have a same media identifier and substantially a same timestamp, time range, and/or time duration. If the selected media presentation log entry matches the selected linear media source (block 1308), the example log comparator 206 determines that the media presentation log entry matches a linear media presentation (block 1310). The log comparator 206 may determine a match to include matching all of the log fields, one or more key (e.g., controlling) log fields, or a threshold portion of the log fields.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra, Sinha, Heffernan and Seo for utilizing digital fingerprint data to detect program content on different channels in real-time comprising whether the multiple channels are transmitting the same content or different content by further incorporating known elements of McMillians invention for utilizing digital fingerprint data to detect program content on different channels in real-time wherein the invention utilizes a comparison of substantially a same timestamp, time range, and/or time duration in relation to 
Regarding claim 6, “wherein identifying the single-channel match that most recently precedes the time of the detected channel multi-match comprises identifying the single-channel match only if the single-channel match ends a continuous time sequence of single-channel matches identifying the same single channel as each other” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5 wherein McMillian teaches para 0073 - determining whether a match between a presentation log and a reference log represents a linear or non-linear media presentation continues the matching example discussed above with reference to FIGS. 3, 4, and 5. Based on the identification of a match by the example log comparator 206, the presentation classifier 208 determines that, for the contiguous duration represented by the events 502-512, at least a threshold portion of the duration of the events 502-512 has matching media identifiers 318, 518 between corresponding pairs of the events 402-412, 502-512 (e.g., 402 and 502, 404 and 504, etc.). In the illustrated example, 100% of the duration of the events 502-512 has a media identifier 518 matching its corresponding event 402-412 in the reference log 400.; see also Heffernan teaches [0075] At block 510, the example reference signature tagger 322 determines whether the temporal placement of the matching signature in each of the episodes approximately matches. In some examples, the temporal placement of the matching signature in each episode approximately matches if the difference between the temporal placements is less than a certain threshold (e.g., one minute, three minutes, five minutes, etc.). In this manner, the example reference signature tagger 322 can detect intro sequences that may have slightly different temporal placements due to pre-credit 
   Regarding claim 7, “wherein performing the disambiguation based at least in part on the detecting at least one of the earlier or later single-channel match comprises performing the disambiguation based at least in part on detecting the later single-channel match” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5-6 wherein McMillan teaches (para 0072-0074, 0098, 0122; see also para 0130 - The example log comparator 206 selects one of the identified linear media sources (block 1306) and determines whether the selected media presentation log entry matches the selected linear media source (block 1108). For example, the log comparator 206 may determine whether the selected media presentation log entry and a reference log entry generated from the selected media source have a same media identifier and substantially a same timestamp, time range, and/or time duration. If the selected media presentation log entry matches the selected linear media source (block 1308), the example log comparator 206 determines that the media presentation log entry matches a linear media presentation (block 1310). The log comparator 206 may determine a match to include matching all of the log fields, one or more key (e.g., controlling) log fields, or a threshold portion of the log fields. See also Heffernan teaches [0087] At block 720, the example media lineup table generator 302 determines whether there is existing lineup information available for the media. In some examples, if a media lineup table was determined to be generated from third party lineup information (at block 702), there will be existing lineup information in the previously generated media lineup table (block 706). In other examples, the existing lineup information corresponds 
   Regarding claim 8, “wherein performing the disambiguation based at least in part on detecting the later single-channel match comprises: identifying as the later single-channel match a single-channel match that follows and is nearest in time to the time of the detected channel multi-match” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5-7 wherein McMillan teaches the deficiency of Mitra, Sinha, and Heffernan (para 0072-
   Regarding claim 9, “wherein identifying the single-channel match that follows and is nearest in time to the time of the detected channel multi-match comprises identifying the single-channel match only if the single-channel match is threshold near in time to the time of the detected channel multi-match” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5-7 wherein McMillan teaches the deficiency of Mitra, Sinha, and Heffernan (para 0072-0074, 0098, 0122; see also para 0130 - The example log comparator 206 selects one of the identified linear media sources (block 1306) and determines whether the selected media presentation log entry matches the selected linear media source (block 1108). For example, the log comparator 206 may determine whether the selected media presentation log entry and a reference log entry generated from the selected media source have a same media 
   Regarding claim 10, “wherein identifying the single-channel match that follows and is nearest in time to the time of the detected channel multi-match comprises identifying the single-channel match only if the single-channel match starts a continuous time sequence of single-channel matches identifying the same single channel as each other” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5 wherein McMillian teaches para 0073 - determining whether a match between a presentation log and a reference log represents a linear or non-linear media presentation continues the matching example discussed above with reference to FIGS. 3, 4, and 5. Based on the identification of a match by the example log comparator 206, the presentation classifier 208 determines that, for the contiguous duration represented by the events 502-512, at least a threshold portion of the duration of the events 502-512 has matching media identifiers 318, 518 between corresponding pairs of the events 402-412, 502-512 (e.g., 402 and 502, 404 and 504, etc.). In the illustrated example, 100% of the duration of the events 502-512 has a media identifier 518 matching its corresponding event 402-412 in the reference log 400.; see also Heffernan teaches [0075] At block 510, the example reference signature tagger 322 determines whether the temporal placement of the matching .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on generally Monday to Friday 10am-6pm (with alternative Fridays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/ 
Primary Examiner, Art Unit 2421